COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


CHIN CHUAN YEH
                                               MEMORANDUM OPINION *
v.   Record No. 3111-96-4                          PER CURIAM
                                                 JUNE 10, 1997
SHUNKO KISAKA


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        Leslie M. Alden, Judge

           (Chin Chuan Yeh, pro se, on briefs).
           (Sean J. Coleman; Coleman & Wood, on brief),
           for appellee.



     Chin Chuan Yeh (husband) appeals the decision of the circuit

court awarding Shunko Kisaka (wife) a divorce.      Husband, a

Chinese immigrant, contends that he was denied the right to an

attorney, the opportunity to confront witnesses, and "appellate

rights" because there was "[n]o record of interpreter [and he

was] unable to verify witness testimony."    Husband also contends

that the trial proceedings were tainted because the interpreter

was an interested party and used a false identity with the

knowledge of wife's counsel.    Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the

trial court.    Rule 5A:27.

     The record on appeal consists of the circuit court's file,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
including the exhibits presented at the commissioner's hearing.

Husband did not file either a transcript or a written statement

of facts.   While "[t]he absence . . . of the transcript . . .

does nothing to diminish our jurisdiction," we must determine

issue by issue whether the record on appeal is sufficient in the

absence of a transcript or written statement of facts to

determine the merits of husband's allegations.    See Turner v.

Commonwealth, 2 Va. App. 96, 99, 341 S.E.2d 400, 402 (1986).

     Husband's contention that he was denied an attorney is

without merit.   The record indicates that husband represented

himself throughout the proceedings.   The record also indicates

that the matter originally was set for trial on February 9, 1996,

but was continued due to husband's motions and previous

interlocutory appeal.   Wife sought a hearing on October 25, 1996

for entry of the final decree.   Husband was granted a continuance

until November 8, 1996.   By motion filed on November 5, 1996,

husband sought an additional continuance, alleging that he had

decided to hire an attorney.   Husband does not specify the basis

of his claim, but the record does not indicate that husband is

indigent.   The right to appointed counsel does not extend to

civil domestic cases of divorce and child custody.    See M.L.B. v.

S.L.J., __ U.S. __, __, 117 S. Ct. 555, 569 (1996).   It was

within the discretion of the trial court whether to grant yet

another continuance to allow husband additional time to obtain

counsel.    See Bolden v. Commonwealth, 11 Va. App. 187, 397 S.E.2d
2
534 (1990).   We cannot say the trial court abused its discretion

by denying husband additional time to obtain counsel.

     We find the record inadequate to review husband's contention

that he was denied the opportunity to confront witnesses.    "It is

basic that an appellant has the primary responsibility of

ensuring that a complete record is furnished to an appellate

court so that the errors assigned may be decided properly."

Ferguson v. Commonwealth, 10 Va. App. 189, 194, 390 S.E.2d 782,

785, aff'd in part, rev'd in part, 240 Va. ix, 396 S.E.2d 675
(1990).

     We read husband's next contention as arguing that he was

denied a transcript.   There is no automatic right to a transcript

in cases of divorce and, therefore, we find no reversible error.

See generally Britt v. North Carolina, 404 U.S. 226, 227 (1971);

Young v. Commonwealth, 218 Va. 885, 886-87, 241 S.E.2d 797, 798

(1978).

     Finally, the record demonstrates that husband presented his

allegations concerning the interpreter to the trial court as

exceptions to the findings of the commissioner.   The credibility

of the witnesses was a matter for the determination of the

commissioner who heard and saw them testify.   The trial court

overruled husband's exceptions, and we find nothing in the record

to support husband's allegations.    Moreover, even if we were to

accept husband's allegations as true, they do not demonstrate

that the court committed reversible error or abused its



                                 3
discretion in granting wife's divorce on the basis of a one-year

separation, affirming and merging the parties' separation

agreement, or granting wife custody of the parties' children and

child support.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                       Affirmed.




                                4